           Case 1:20-cv-00800-RA Document 32 Filed 05/29/20 Page 1 of 1



                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 DINA YAAKUBOV,                                                    DATE FILED: 5-29-20

                             Plaintiff,

                        v.                                            20-CV-800 (RA)

                                                                          ORDER
 EQUIFAX INFORMATION SERVICES,
 LLC, and AMERICAN EXPRESS
 COMPANY,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         On April 23, 2020, on consent of the parties, the Court stayed discovery with respect to

American Express pending resolution of American Express’s motion to compel arbitration. Dkt.

27. Plaintiff’s deadline to file a response to the motion to compel arbitration was May 7, 2020.

On May 8, 2020, the Court granted Plaintiff’s first motion to extend the deadline to file a response

to the motion to compel arbitration to May 14, 2020. Dkt. 29. On May 18, the Court granted

Plaintiff’s second motion to extend the deadline to file a response to the motion to compel

arbitration to May 21, 2020. Dkt. 31. Plaintiff has still not filed its response to the motion to

compel arbitration or filed a third request for an extension of time to do so. Plaintiff shall do so

no later than June 5, 2020. Failure to comply with this Order will result in dismissal of this

action for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

SO ORDERED.

Dated:      May 29, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
